Citation Nr: 0211184	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-12 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss, to 
include as secondary to the veteran's service connected 
otitis externa of the left ear.


REPRESENTATION

Appellant represented by:	Michael E. Klein, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to April 
1952.

This matter returns to the Board from a December 2000 United 
States Court of Appeals for Veterans Claims (Court) decision, 
and a subsequent August 2001 Board remand, that returned this 
claim to the RO for further development.  That development 
having been accomplished, this claim now returns to the 
Board.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied the veteran's claim of entitlement to 
service connection for hearing loss.  A hearing before the 
undersigned Member of the Board at the RO (i.e. a travel 
board hearing) was held in October 1999. 

The issue of entitlement to a compensable rating for otitis 
externa of the left ear is not in appellate status at this 
time, and as such, is referred to the RO for appropriate 
action.


FINDING OF FACT

The preponderance of the evidence submitted indicates that 
the veteran's hearing loss was not shown in service, not 
related to service, nor is it secondary to the veteran's 
service connected left ear otitis externa.  Defective hearing 
was first noted years post service and has not been related 
to any inservice occurrence or event.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein, nor is it secondarily related to the veteran's 
service connected left otitis externa.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1998 
rating action, and were provided a Statement of the Case 
dated July 1998, and three Supplemental Statements of the 
Case dated May 1999, June 1999, and May 2002, as well as a 
Court decision dated December 2000, and a Board Remand dated 
August 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in August 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
claim, dated September 1997, May 1998, and January 2002.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without more specific notice as to which party 
will get which evidence, as all the evidence has been 
obtained, the Board can proceed.


Service connection for hearing loss.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
certain conditions, such as sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2001).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is bound by the definition of hearing loss as to 
the determination of what amount of hearing loss constitutes 
a disability.  38 CFR § 3.385.  This regulation states that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran and his representative contend that service 
connection is warranted for hearing loss.  The relevant 
evidence of record includes the report of private and VA 
outpatient treatment, and the reports of VA examinations. 

Service medical records indicate that the appellant was 
treated for bilateral ear infections while on active duty.  
However, no complaints, findings, or diagnoses of hearing 
loss were noted during this time.  The appellant's April 1952 
separation examination shows that he had normal hearing; 
indeed, his hearing was recorded as 15/15 on whispered voice 
testing, by the examining physician.  Following service, a 
September 1951 clinical record from the Buffalo VAMC 
indicated that the appellant suffered from chronic otitis 
externa of the left ear; however, there was no diagnosis of 
hearing loss.  On VA examination of September 1952, normal 
hearing was noted to conversational voice testing.  The right 
ear was normal.  The left ear evidenced some otitis.  Another 
VA examination conducted in November 1957 also indicated that 
the appellant had normal hearing.  The ears were dry.

Following service, otitis externa of the left ear was service 
connected.  Initially a 10 percent rating was assigned.  That 
was reduced following the November 1957 examination that 
revealed the ear canals to be dry.

An August 1997 outpatient treatment record indicates that the 
veteran was seen for reports of dizziness and loss of 
hearing.

On the authorized audiological evaluation in September 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
20
25
LEFT
15
15
15
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
15
15
15
25
40

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 88 percent in the left ear.  
The veteran was noted to have bilateral periodic tinnitus, 
which could be very loud, and high pitched.  The veteran was 
diagnosed with mild high frequency sensorineural hearing 
loss, with good word recognition ability.

The veteran underwent a VA examination in November 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran's primary complaint was of ringing in the ears, 
intermittent, right more than the left.  The left ear 
occasionally had a swooshing sound, but this was not constant 
and not particularly bothersome.  He did note some sense of 
loss of balance, which was intermittent and not frequent.  
Examination of the ears revealed a normal auricle, external 
canal, tympanic membrane, tympanum, and mastoid.  The 
examiner found no active ear disease, or infections of the 
middle or inner ear.  The examiner noted that audiometric 
evaluation showed a mild sensory neural hearing loss across 
all frequencies, but slightly worse in the high frequencies.  
The veteran's discrimination scores for speech were noted to 
be excellent, being 90% in one ear and 88% in the other.  The 
veteran was diagnosed with mild bilateral sensorineural 
hearing loss with occasional tinnitus. 

The veteran received a further VA examination in May 1998. On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
25
LEFT
15
15
20
35
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted that comparison 
of the result with previous tests showed no change in hearing 
threshold levels.  The veteran reported that he was exposed 
to noise in service, as well as working around machinery for 
43 years subsequent to service.  The veteran identified his 
tinnitus onset as being sometime in the 1950s when he was in 
the service and treated for ear infections.  The veteran 
reported that he suffered from tinnitus once a week, and that 
it was mildly bothersome.  The examiner indicated that the 
low frequency overlay in the left ear may be consistent with 
external otitis, however, he noted that there was no 
categorized hearing loss.  He recommended ENT evaluation for 
definitive diagnosis of hearing loss.  The veteran was 
diagnosed with left ear high frequency sensorineural hearing 
loss with periodic bilateral tinnitus indicated.

The veteran received a hearing before the undersigned member 
of the Board in October 1999.  The transcript of that hearing 
indicates, in relevant part, that the veteran first noted a 
problem with his hearing loss in 1993, when hearing tests at 
his work indicated that he had a slight hearing problem, 
which became more noticeable to the veteran when he retired.  
The veteran indicated that he had not been treated for otitis 
externa for several years.  The veteran described the 
problems he currently had with his ears.

The veteran submitted several articles from the Internet 
regarding otitis externa.

A letter from a private doctor dated January 2001 is of 
record.  It indicates that the veteran was seen for hearing 
problems and ear disease, which the veteran told the doctor 
started in Korea, and have persisted to the present day.  
Upon examination that day, the veteran was found to have 
bilateral mild externa otitis with erythema and irritation of 
the skin.  The eardrums themselves were normal.  There was no 
evidence of otitis media.  An audiogram was obtained which 
showed the veteran to have a bilateral high frequency mild to 
moderately severe sensorineural hearing loss in both ears.

The veteran submitted several letters from acquaintances who 
indicated that they were familiar with the problems the 
veteran has had with his ears, and that the veteran 
attributes his hearing loss to his otitis externa.

The veteran received private outpatient treatment in late 
January 2001.  At that time the veteran reported that he has 
had problems with his ears for 50 years, since he was in 
service, and he also reported that he has had a persistent 
problem with decrease in hearing since that time.  Bilateral 
ear examination showed mild otitis externa in both ears with 
crusting in the ear canal and erythema of the ear skin.  The 
drum was normal bilaterally.  There was no evidence of acute 
otitis media or chronic otitis media at that time.  
Tympanograms were basically normal, with an audiogram showing 
bilateral mild to moderately severe sensorineural hearing 
loss, somewhat worse in the left ear, with discrimination in 
the 100% and 96% range. 

Audiogram at that time showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
-
25
LEFT
20
15
10
30
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The veteran underwent a further VA examination in January 
2002.  The report of that examination indicates, in relevant 
part, that the examiner thoroughly reviewed the claims file.  
Upon examination, the auricles were well formed, without 
tissue loss.  The external ear canals had a slight amount of 
healthy, medium-dark, brown, firm to pasty cerumen which was 
easily removed with a curette.  Otherwise, the ear canals 
were without edema, scaling, or discharge.  There was a 
moderate amount of scaling of the left conchal bowl, and a 
minimal amount of this on the right side.  There was no 
obvious evidence of infection or fungal colonization 
concerning either of the external canals.  Both tympanic 
membranes appeared clear and intact.  The tympanum appeared 
clear and well aerated bilaterally.  The mastoids were 
unimpressive on inspection and palpation.  Neither had 
evidence of cholesteatoma or discharge.  The examiner noted 
that an audiogram conducted in January 2002 found the veteran 
to have a little loss of high frequency sensitivity of mild 
to moderate degree, a little more prominent at 4000 Hz in the 
left ear.  The speech reception thresholds were 25 decibels 
for both ears.  The discrimination scores were 90% for the 
left ear and 92% for the right ear, which the examiner 
considered very good.  The veteran was diagnosed with chronic 
otitis externa, particularly the left ear.  The examiner 
found this to be a presently rather minimal appearing 
problem.  The veteran was also diagnosed with mild to 
moderate, high frequency, sensorineural hearing loss, with 
the left ear being slightly worse.

The examiner indicated that it was unlikely that the 
veteran's bilateral deficiency of hearing was in any way 
related to service-connected otitis externa of the left ear 
in this case.  The examiner further indicated that it was 
unlikely that any otitis in this case, service connected, 
acute, chronic, or otherwise had aggravated hearing problems 
for this veteran.  The examiner indicated that the veteran's 
defects in his hearing acuity were more likely than not 
unrelated to any in-service excessive noise exposure or in-
service ear infection.  The examiner had no opinion as to 
whether the veteran's hearing loss was due to post service 
noise exposure.  He indicated that he did not feel that the 
veteran's hearing problem was related to the service-
connected otitis externa of the left ear.  He indicated that 
he felt that an aging process was the most likely cause of 
the veteran's present degree of hearing deficit.  He could 
not explain the greater deficit of hearing in the left ear, 
which appeared to have been consistently present over at 
least the past decade.  He noted that the Internet articles 
submitted were much too general in their attempt to link 
chronic otitis externa with hearing loss.  The underlying 
medical concept to link these two entities would be along the 
lines of a conductive loss, secondary to accumulation of 
debris in the ear canal, with blockage of free access of 
sound vibration energy to reach, strike, and set in motion 
the tympanic membrane.  Similarly, chronic otitis externa can 
result in sufficient swelling to shut down and block the 
canal, with the same end-effect.  Occasionally, chronic 
otitis externa can cause thickening of structures in the ear 
canal, including thickening of the lateral surface of the 
tympanic membrane itself.  A thickened tympanic membrane can 
cause a small degree of conductive hearing loss, however, the 
examiner could see no evidence of any of these mechanisms 
becoming a part of the picture, with regard to chronic otitis 
externa, that this veteran was represented to have had.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence indicates that the 
veteran's hearing loss is not due to service.  In this 
regard, the Board initially notes that the veteran indicated 
that he did not have any trouble with hearing loss until 
1993, over 40 years after discharge from service.  Further, 
although a May 1998 VA examination report noted that the 
veteran's low frequency overlay in the left ear may be 
consistent with external otitis, the opinions contained in 
the report of the veteran's January 2002 VA examination 
clearly indicate that the veteran's hearing loss is not due 
to service, or secondary to his otitis externa, but is more 
likely due to the veteran's age.  With the preponderance of 
the evidence indicating that the veteran's hearing loss is 
not due to service, to include secondary to his otitis 
externa, the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss, to 
include as secondary to the veteran's service connected 
otitis externa of the left ear, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

